Evan L. Schwab: This is it. Well, the petitioner -- probationer can turn this down.
William J. Brennan, Jr.: I know but I'm just wondering if he gets it this way and he takes it.
Evan L. Schwab: No.
William J. Brennan, Jr.: No matter what time he says, it's not credit even though he has been sentenced to ten years --
Evan L. Schwab: No, no, I don't believe it as a matter of law with all -- the parole board may if it wishes considered as at a later day.
Byron R. White: What does -- the parole board really would take it in consideration?
Evan L. Schwab: I beg your pardon Your Honor.
Byron R. White: Don't you think parole boards would take it in?
Evan L. Schwab: I think they would. I would think so particularly if it was a lengthy period like one year, thirty days or two weeks they might not.
Abe Fortas: Mr. Schwab, am I correct --
Speaker: If this was a -- oh, pardon me.
Abe Fortas: I beg your pardon. Am I correct in understanding that where imposition of the sentence is suspended it can be suspended or deferred for only the maximum period for which the defendant might have been imprisoned?
Evan L. Schwab: That's right Your Honor. That's correct.
Earl Warren: Suppose a -- suppose this had been a suspended sentence as distinguished from probation, could the defendant have appealed that time --
Evan L. Schwab: I believe it could Your Honor, yes. Because judgment and sentence would have been entered --
Earl Warren: Yes.
Evan L. Schwab: -- and execution deferred.
Earl Warren: Yes.
Evan L. Schwab: So a final order would have been entered, an appealable order and I believe an appeal could be taken from that. Now, the question was raised as to whether this Court if it upholds the right to counsel in this case is then leading itself into finding other constitutional rights and probation revocation hearings, namely a right to a jury trial, the right of consultation, the right to an indictment. I don't think this necessarily follows. We're talking about deprivations of liberty and due process under the Fourteenth Amendment primarily. The man has been either tried or he's pleaded guilty. He has had his essential criminal trial with all of its historical safeguards. This is a new type of proceeding. Due process I think requires something less in this sort of a proceeding. I see no reason why you would have to be indicted over a --
Speaker: This isn't (Voice Overlap) argument?
Evan L. Schwab: And further, the hearing itself, the probation revocation hearing itself, I do not make strictly under Sixth Amendment grounds. I'm not saying it is a criminal -- its part of the criminal process --
Speaker: A fair hearing question.
Evan L. Schwab: It's part of a criminal prosecution but not a separate one, not to be carved out by itself. He was indicted originally when he was arrested. He was either indicted or proceeded against by information. He had a right to a jury trial. He either availed himself or he pleaded guilty or he waived it.
William J. Brennan, Jr.: Oh, but do you rely on the Sixth Amendment hearing argument?
Evan L. Schwab: In part Your Honor, yes I do. Well, I think this is part of a criminal prosecution. I think all proceedings dealing with a man by the state in which his liberty is at stake, his ability to remain on the street or be behind bars is part of criminal prosecution.
Hugo L. Black: What about his (Inaudible)
Evan L. Schwab: This is something that --
Hugo L. Black: As a matter of attack?
Evan L. Schwab: -- That's a collateral thing. I don't -- his criminal prosecution is over. They made the decision. They put him away and it's a closed book. He now raises new issues collaterally by habeas corpus or in the federal system under 2255.
Hugo L. Black: Would you claim that -- I don't know whose attacking the judgment in habeas corpus are entitled to have a lawyer in (Voice Overlap) --
Evan L. Schwab: Yes, I would Your Honor. I don't think anything --
Hugo L. Black: Have a habeas corpus, he even has collateral attack.
Evan L. Schwab: Yes, I would Your Honor. I --
Hugo L. Black: What would you leave out -- what kind of proceeding. And of course the defendant always thinks he'd try to get out.
Evan L. Schwab: And I -- well, I -- there are a lot of practical difficulties --
Hugo L. Black: Each attack he makes --
Evan L. Schwab: -- this habeas corpus petition.
Hugo L. Black: -- then when you appoint a lawyer, you've got to be careful that -- they have to be careful if he actually represents anyone.
Evan L. Schwab: I think I would put it this way. I don't think he should get a lawyer to prepare the petition for habeas corpus or to argue before the judge initially. The judges I know received this in a mail by this Court and many of them are frivolous. But if a hearing is to be held in Court, I would submit there should be a right to counsel. I don't think a man should ever have to come in to a court of law without a lawyer.
Hugo L. Black: He is entitled to a hearing in habeas corpus, isn't he?
Evan L. Schwab: I don't think hearings take place on the bulk of the habeas corpus petitions. I think that they're -- my understanding is that many of them are regarded as frivolous by the judge when he receives them and just deny without hearing.
Hugo L. Black: You know how many habeas corpus cases there are in a year exactly now? Have you looked that up?
Evan L. Schwab: I haven't looked it up. I --
Hugo L. Black: What about probation? How many?
Evan L. Schwab: The figures we have on probation is that in the year 1965 in the state courts, I think it was a 146,000 persons were placed on probation and the average daily case load of persons actually serving on probation that year was about 230,000. Revocation proceedings seem to run about a third of the average case load, roughly one third of this people violate. So this would be around 40 -- 35 to 40, 45,000 people per year. And of course, I assume it would go up each year, gets larger.
Earl Warren: I would suppose under that -- under the argument that's been made here that the judge could or the petition for revocation would change the conditions of probation again put in a --
Evan L. Schwab: That's right Your Honor.
Earl Warren: -- of hearing of that kind.
Evan L. Schwab: This is something I would assume a lawyer would ask for.
Earl Warren: Yes, and I would wonder if the judge couldn't say. Well, now, I don't want to send you in the penitentiary. This hadn't been a terribly serious violation of probation but I do think that you're ought to be punished for it, so I'm going to send you back to the county jail for six months again as a term of your probation. I suppose he could do that.
Evan L. Schwab: I think you could. And I found no authority on that and I'm sure there is no mistake but I'm quite sure he could because his lawyer will be arguing or at least he will be arguing to keep this down and hold this to a minimum. The judge has the great deal of discretion in this area. The judge could say I'm not going to revoke but here's a new condition, some period of time in the county jail up to a year, the statute only authorizes the year in jail.
Hugo L. Black: Can I ask Mr. Schwab in the Mempa's case, he has already served eight years, suppose you can prevail what happens?
Evan L. Schwab: Well, the case will be remanded. The writ of habeas corpus will issue. He will then be entitled to a new probation revocation hearing and a counsel would be assigned.
Hugo L. Black: By that time -- it was ten years (Inaudible) --
Evan L. Schwab: Almost. We would hope to negotiate with a (Inaudible) authorities and have them just forget about it, put him back in probation whether that goes through a hearing. He will serve eight years and nothing much is to be gained by it.
Abe Fortas: Actually, I suppose when his probation is revoked that a board that supervises how long he's got to stay in (Inaudible) proceeds thereafter on the assumption that he has committed the alleged crime for which -- upon the base of which probation was revoked.
Evan L. Schwab: I would -- I think that's a reasonable inference Your Honor -- it's in the record (Voice Overlap).
Abe Fortas: Even though (Voice Overlap) -- there's been no trial and no judicial determination that he committed a second crime that is to say the one alleged by the probation officer and on the basis of which the probation was revoked. I assume that the board would just take it for granted since the judge revoked his probation on that basis that he really committed it.
Evan L. Schwab: That's right. Well in fact Your Honor is Walkling demonstrates very well the probation authority is usually the ones who initiate the violation proceedings. The probation officer here is an employee of the State Board of Prison Terms and Paroles and he is the one who testified as to these 14 counts of forgery and 14 counts of larceny. So he obviously believe that there was a merit to them and that the man should be revoked so I'm quite sure this would play a factor.
William J. Brennan, Jr.: I heard the -- do you have a citation on the Washington statute which imposes the -- or describes the conditions of probation?
Evan L. Schwab: Yes I do Your Honor. Its RCW 9.95.220, entitled violation of probation, arrest, imprisonment and tells when he can be revoked.
Byron R. White: Are those set out in your brief.
Evan L. Schwab: Yes. They're in the appendix to our -- on the brief Your Honor.
Hugo L. Black: If the trial in that theory by the man entitled all the Bill of Rights?
Evan L. Schwab: I beg your -- I didn't hear the first part of that Your Honor.
Hugo L. Black: I understood you to say that this in effect punishing a man the guilt's of other crime. That's in effect on what you said. The judge takes him into consideration, decided that he is guilty and then puts on this punishment assuming that he did not confer to the board. How can you start by just giving them a lawyer by -- he is entitled to a jury and an indictment in all the other petitions (Inaudible)?
Evan L. Schwab: I think because he has already had those protections in connection with the original criminal proceeding.
Hugo L. Black: But you didn't have them in connection with the discipline.
Evan L. Schwab: That's quite right but I --
Hugo L. Black: Do you say that because his -- the judge got to do is to decide whether or not he is guilty of a new crime.
Evan L. Schwab: It doesn't have to be a new crime, that's a (Voice Overlap) --
Hugo L. Black: Would there be any system under which a man was not entitled to a lawyer who was being tried and can be sentenced for ten years?
Evan L. Schwab: Oh, I don't think there's any issue there. I can think of no situation in which he would not be entitled to a lawyer.
Hugo L. Black: Are there -- yes, then why wouldn't this man be entitled -- why is he be more entitled to a lawyer than a jury?
Evan L. Schwab: Because I think a lawyer in this setting of what is actually going on is more fundamentally essential than the jury.
Hugo L. Black: But then -- and the jury is essential? It's written in the constitution as I --
Evan L. Schwab: Well, this is not -- technically, a new criminal proceeding against him.
Hugo L. Black: But its trying --
Evan L. Schwab: They're trying to revoke --
Hugo L. Black: I understood you to say it's trying him for the guilt of a new crime and I do not see how you can pick and choose between the Bill of Rights' protection that a man which was tried for a crime.
Evan L. Schwab: Well I -- excuse me Your Honor. I have not tried to maintain that he in essence, being tried for new crimes in this probation revocation hearing. Many times, the alleged violation is not a new crime. It might be the fact that it kept late hours.
Hugo L. Black: Yes but many times I understood you to say at large.
Evan L. Schwab: Well, many times it is. It may be a new trial.
Hugo L. Black: That's what (Voice Overlap) all depends on.
Evan L. Schwab: There are issues of fact in this hearing. That's right.
Hugo L. Black: Oh, that's right and I suppose the state decided to appeal probation law entirely, what would have been?
Evan L. Schwab: If the state repealed the probation law?
Hugo L. Black: Yes. Suppose we put all of those writings on them and they decided they don't want anything --
Evan L. Schwab: Oh, I think there might be a chance if they would repeal it into a way with the system -- they'd be torn obviously because on the one hand, they hope to rehabilitate people but on the other hand, they can only do it within the framework of what's feasible. This is -- this partially affects my argument and my feelings about a jury in one of those things. I don't think that's feasible. I think a lawyer is.
Hugo L. Black: I'm asking because I don't know where the line has to be drawn.
Evan L. Schwab: Well, I regard the right to counsel Your Honor as being so important that at least that's number one that a person can decide that without going to the next step but the other ones get harder. You can have a fair hearing without --
Hugo L. Black: But I haven't agreed with the people who wrote the constitution that one of the most important things for a man in this nation has a jury trial when he is tried for a crime. I don't see why he's not entitled to the jury trial when it was put in there for that purpose. If he is entitled to have -- on the Bill of Rights protection -- I don't know what the line is in there or what we are up against.
Evan L. Schwab: I think a jury trial is a difficult situation in this setting Your Honor. I think this would have a definite impact on the use of the probation system.
Earl Warren: Why?
Evan L. Schwab: Because it would require in essence two the trials. I think we would find judges using them.
Earl Warren: Well, why -- isn't what you've been arguing in effect for two trial connection on why they're trying to put him on probation?
Evan L. Schwab: I don't think the presence of assigned counsel would change that many hearings.
Hugo L. Black: (Inaudible)
Evan L. Schwab: Many of them have written --
Earl Warren: Would he be entitled to be confronted by the witnesses against him?
Evan L. Schwab: I think it should be. I think there -- if he does not admit the violation and --
Hugo L. Black: He couldn't -- he couldn't use, yes, the evidence.
Evan L. Schwab: I don't think they should if he wants to contest the issues of fact, I think he should be confronted with these witnesses. Someone has accused him of something.
Hugo L. Black: And maybe so. I'm not saying he shouldn't but I'm just asking why it wouldn't be --
Evan L. Schwab: I think that should follow, yes if there's --
Byron R. White: Is there somewhere in the record the actual conditions of his probation?
Evan L. Schwab: On page --
Byron R. White: I suppose the conditions of -- what?
Evan L. Schwab: On page 20, we have the order of probation for (Voice Overlap) --
Byron R. White: I know but this -- to make such report is required with the other supervisions of state parole officers during the period of his probation. I suppose the Act -- how would he know what conduct he -- how he is -- what behavior would get his behavior revoked.
Evan L. Schwab: Typically when the court enters an order like this, the lawyer and his client or the client if he is there, walk across the street in Seattle at least to the probation office and arrange an interview and he sits down, he's given a list of do's and don'ts and he has a -- he meets his probation officer --
Byron R. White: But they have a --
Evan L. Schwab: -- and work out their ground rules.
Stephen Way: But the probation -- is that -- doesn't the -- I think that under the Act, the probation officer or the State Parole Board or whoever it is, issues some regulations?
Evan L. Schwab: That's right. They have --
Byron R. White: Do you have those regulations?
Evan L. Schwab: No, I don't Your Honor. We can -- I could be -- I'd be happy to get --
Byron R. White: Give what? I suppose we could find them somewhere.
Evan L. Schwab: Oh, I don't know if they're in published form or not or if they're merely internal regulations for uses in the board. I've had no contact with these regulations.
Byron R. White: But a lot of them it seems to me as a -- they've put conditions on them that fall far short of a committing criminal act.
Evan L. Schwab: Oh yes. You're definitely correct.
Byron R. White: And furthermore, the criminal acts themselves might qualify under the lesser provisions like don't associate with the wrong people.
Evan L. Schwab: This is comperable --
Byron R. White: Or don't live a bad life or live a temperate life and things like that.
Evan L. Schwab: Well, I actually walked the client over that office one time and as I recall when I looked at the list, it had all sorts of things about hours that he had to keep, places to live. He couldn't leave the county I believe without getting permission. He couldn't own a car without getting permission from the board that sort of restrictions were placed upon him. They gave him a little -- some kind of a mimeograph form they hand out to these people and they're required to report back at periodic intervals.
Hugo L. Black: I believe we decided a case several years ago. I don't think generally in the field of probation that we had a question that as the judge could use it if it had not been proceeded by cross-examination of witness.
Evan L. Schwab: Yes you did Your Honor.
Hugo L. Black: What was that, William, Williams?
Evan L. Schwab: I think it was Williams. I believe Your Honor wrote that opinion --
Hugo L. Black: Yes, I'm --
Evan L. Schwab: -- and the holding was that the judge could rely on material which has not been subjected to a cross-examination contradiction.
Hugo L. Black: A what?
Evan L. Schwab: The holding was that the judge could rely on this material which had not been seen by the defense counsel.
Hugo L. Black: What was that based on, that holding?
Evan L. Schwab: It was as I recall, it was based on a concept that since the conviction had already been entered since the man is either been found guilty or entered a plea of guilty -- more technical due process rights ceased and --
Hugo L. Black: More technical? No, not more technical, was it?
Evan L. Schwab: Well, the ones that apply more -- in a more technical sense to trial is what I mean. The -- I read --
Hugo L. Black: I don't consider any of those technically, the Bill of Rights protection.
Evan L. Schwab: Well, I don't consider them technical either Your Honor but I -- what I'm trying to say was that some of them were deemed to apply only to trial up to the point of conviction that now since the man had been convicted, the judge could rely on a greater variety of material if this had been done historically. The courts have tried to consider all the material they could get their hands on that might help them enter an informed decision in connection with the sentence.
Hugo L. Black: Have you discussed that case in your brief?
Evan L. Schwab: No, we don't Your Honor.
Hugo L. Black: I think it is on the bearing.
Evan L. Schwab: On right to counsel issues?
Hugo L. Black: Yes. On the right to -- Bill of Rights protection.
Evan L. Schwab: Yes, I think it does have a bearing Your Honor. Thank you.
Earl Warren: Mr. Schwab, before you sit down, I want you to know that the court is -- conscious to the fact that you assumed the burden of this case by assignment from this Court and that we consider that a real public service. We are comforted greatly by the fact that lawyers are willing to accept assignments of this kind and willing to devote their time as a public service. So we appreciate it and we thank you for your service. And Mr. Way, I want you to know that we likewise appreciate the diligent and fair manner in which you have represented the State of Washington in this case.
Stephen Way: I thank you.